Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 15, 2022

                                       No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                v.

 LEGACY HOME HEALTH AGENCY, Inc. and Legacy Home Care Services, Inc. d/b/a All
                      Seasons Home Care, Inc.,
                             Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-09053
                          Honorable David A. Canales, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On March 4, 2022, appellants American Medical Home Health Services, LLC, Hub City
Home Health, Inc. d/b/a American Medical Home Health Services, American Medical Home
Health Services San Antonio, LLC, American Medical Hospice Care, LLC, and American
Medical Palliative Support filed a Motion to Withdraw and Substitute Appellate Counsel. After
consideration, appellants’ motion is GRANTED. We ORDER the clerk of this court to update
the records of this case to show Lorien Whyte at Whyte Appeals, PLLC as attorney of record for
appellants.


           It is so ORDERED March 15, 2022.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT